Citation Nr: 0815387	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an effective date earlier than June 4, 2004, 
for service connection for ulcerating colitis with ileostomy, 
based on clear and unmistakable error (CUE) in a prior rating 
decision.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
February 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In January 2005, service connection for ulcerative colitis 
with ileostomy was granted and a 100 percent evaluation was 
assigned, effective June 4, 2004.  The veteran appealed and 
filed a claim for CUE error in that previous rating decisions 
in 1961 and 1968 had denied his claim for service connection 
for this condition.  In March 2006, the RO determined that 
there was no CUE in the previous rating determinations.  The 
veteran now appeals that decision, seeking an earlier 
effective date, based on CUE.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
ulcerative colitis was denied by rating decisions in March 
and July 1961; these denials were confirmed by rating 
decision in June 1968.  It was essentially held that colitis 
had pre-existed service and was not aggravated by service.

2.  The veteran was informed of the aforementioned denials of 
service connection for ulcerative colitis, including his 
right to appeal, and he did not appeal the last final 
disallowance of the claim in 1968.  

3.  The prior denials of service connection for ulcerative 
colitis were supported by the evidence then of record, as 
well as the law in effect at that time.  

4.  The veteran filed to reopen his claim for service 
connection for ulcerative colitis in July 2004.  

5.  In a January 2005 rating decision, service connection for 
ulcerative colitis with ileostomy was granted and a 100 
percent evaluation was assigned, effective June 4, 2004, the 
date that additional medical statement was received from the 
veteran's private physician.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 4, 2004, 
for the grant of service connection and for ulcerative 
colitis based on CUE in a prior rating decision, have not 
been met.  38 U.S.C.A. § 5110(West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.105(a), 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of CUE.  The Court has held that the VCAA does not 
apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 
165 (2001)(en banc) (holding VCAA does not apply to Board CUE 
motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) 
(holding VCAA does not apply to RO CUE claims).  The general 
underpinning for the holding that the VCAA does not apply to 
CUE claims is that regulations and numerous legal precedents 
establish that a review for CUE is only upon the evidence of 
record at the time the decision was entered (with exceptions 
not applicable in this matter).  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. 
§ 5109A that RO CUE must be based upon the evidence of record 
at the time of the decision); Disabled Am. Veterans v. Gober, 
234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE 
regulations to this effect).



Legal Criteria

As mentioned above, the veteran's claim of service connection 
for ulcerative colitis was initially denied in March 1961 and 
again in July 1961.  These denials were confirmed in a rating 
action in June 1968.  The veteran received notice of these 
denials, including his right to appeal.  It was held that 
colitis pre-existed service and was not aggravated therein.  
He did not timely appeal the July 1961 or June 1968 
decisions, and they are final.  

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 taken together, a rating decision is final and 
binding in the absence of CUE.  Where claims of service 
connection have been previously denied, only a request for 
revision premised on CUE could result in the assignment of 
earlier effective dates for these awards.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 405 
F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of 
[clear and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date.").

In this case, the veteran has contended that the prior RO 
decisions that denied service connection for ulcerative 
colitis was the product of CUE.  He primarily argues that 
service connection should be established from his initial 
claim in 1961.  It is essentially the only theory advanced by 
the veteran in support of his claim for an earlier effective 
date for the June 4, 2004, grant of service connection.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.

A determination that a prior determination involved CUE 
involves the following three-prong test: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

CUE must be made on the basis of the law and evidence at the 
time of the decision at issue.  Porter v. Brown, 5 Vet. App. 
233 (1993).

Analysis

Here, the veteran's representative contends in June 2006 
brief that the initial rating decisions in March and July 
1961 were incorrect, and that all of the elements for a 
successful service connection claim were substantiated by the 
evidence of record at that time.  He argues that the veteran 
incorrectly provided a statement during military service that 
his colitis began prior to service.  Unbeknownst to the 
veteran, his pre-service mucous colitis was a distinctly 
different medical condition from ulcerative colitis.  
Apparently, the rating decision reflects that same error in 
understanding.  

In further argument, the 1961 rating decision reflects CUE in 
that service connection was denied because the condition 
preexisted service and was not aggravated therein.  The 
error, according to the representative, is accepting the 
veteran's statement of a pre-service history of this 
condition as sufficient to overcome the presumption of 
soundness standard of clear and convincing proof.  

Moreover, the July 1961 rating decision compounded the error 
in that this decision "ignored" the medical opinion of 
A.A., M.D., dated in July 1961.  This medical opinion 
provides that there is a difference between the veteran's 
pre-service diagnosis of mucous colitis and his inservice 
ulcerative colitis.  The representative argues that no 
reasonable mind could conclude that the medical evidence 
remotely established that the ulcerative colitis existed 
prior to service.  Therefore, it was erroneous to confirm the 
March 1961 denial of service connection in the July 1961 
rating decision.  It is also noted that the 1961 denials were 
confirmed in June 1968.  Evidence of record at that time 
included private hospital records which show that the veteran 
was hospitalized in October 1967 for a total colectomy and 
ileostomy with perineal excision of the rectum.  Presumably, 
the veteran also contends CUE in the unappealed 1968 decision 
in that service connection was not awarded at that time as in 
the previous 1961 denials.  

However, after review of these decisions, the Board notes 
that the denials of the claim in rating decisions in 1961, 
based on the fact that the preexisting disorder was not 
aggravated during service, is not necessarily an improper 
conclusion based on the evidence of record at that time.  In 
addition, it has been held that even where the premise of an 
error is accepted (the veteran's relating a history of pre-
service ulcerative colitis rather than the condition of 
mucous colitis) if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, CUE.  See Fugo, Russell, Crippen, 
supra.  Also, it is not shown that Dr. A.A.'s opinion was 
ignored.  His opinion was noted in detail on the 1968 rating 
decision.  It was determined that his opinion did not show 
that the veteran's preexisting condition was not aggravated 
during service.  It was noted that Dr. A.A. admitted that the 
veteran had been suffering from diarrhea prior to service.  
It is further noted that the medical board in service found 
that the colitis pre-existed service and was not aggravated 
during service.  Thus there was some support for the initial 
holding.  Disputes over the weighing of the evidence cannot 
demonstrate CUE.

In essence, the Board finds that with respect to the 
veteran's contentions that service treatment records and the 
private doctor's opinion reflect that the veteran's 
ulcerative colitis was of service origin upon initial rating 
decision in March 1961, (with compounded errors made when 
this denial was confirmed in July 1961 and June 1968), his 
contentions actually involve only disagreement as to how the 
evidence was weighed and evaluated by the RO in 1961 and 
1968,. and, as such, do not support a finding that there was 
any error, much less CUE, in those previous rating decisions.  
Luallen, supra.  As noted, there was some evidence on file 
which supported the holding that was entered.

The previous denials of service connection in 1961 and 1968 
were not appealed.  The claim was reopened with new and 
material evidence consisting of additional opinion by A.A., 
M.D., and a VA medical doctor's opinion that supported the 
private doctor's conclusions.  There being no other 
allegations of CUE in the prior decisions, the Board 
concludes that the prior final rating decisions of July 1961 
and June 1968 that denied service connection for ulcerative 
colitis were not the product of CUE.  The law is clear on 
these particular arguments, and Board is bound to find no CUE 
in these prior rating decisions.  


ORDER

Entitlement to an effective date earlier than June 4, 2004, 
for service connection for ulcerating colitis with ileostomy, 
based on clear and unmistakable error (CUE) in a prior rating 
decision is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


